DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         IVAN V. ANDERSON,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1093

                         [September 23, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case No. 50-2005-CF-012896-AXXX-MB.

  Elliot H. Scherker of Greenberg Traurig, P.A., Miami, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jeanine M.
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.